18‐1151‐bk
In re: Stillwater Asset Backed Offshore Fund Ltd.,

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 16th day of September, two thousand nineteen.

PRESENT:            RICHARD C. WESLEY,
                    DENNY CHIN,
                    JOSEPH F. BIANCO,
                                Circuit Judges.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x


STILLWATER LIQUIDATING LLC,
                    Plaintiff‐Appellant,

                                        v.                                         18‐1151‐bk

NET FIVE AT PALM POINTE, LLC, NET FIVE
HOLDINGS, LLC, PLANET FIVE DEVELOPMENT
GROUP, LLC, NET FIVE SOUTH BEACH, LLC, NET
FIVE AT KINGS HOTEL, LLC, NET FIVE AT
HALLANDATE, LLC, BOGGY CREEK VILLAS, LLC,
NET VILLAS EAST LYME, LLC, NET FIVE‐FDA AT
ISLAMORADA, LLC, 1888 BOGGY CREEK ROAD,
LLC, PLANET FIVE AT GEROVA, LLC, PAUL
ROHAN, ERIC HALTER, PARADIGM CREDIT
CORP., SAUNDERS CAPITAL, LLC, CALHOUN
COMMERCIAL, JUDGE STREET REALTY, LLC, SFN
DEKALB HOLDINGS, LLC, MEMPHIS BLUES
ACQUISITION GROUP, LLC, REDROCK KINGS,
LLC, JOHN R. DANIEL, III, YVETTE DANIEL, III,
STEPHEN J. MCDONALD, VICKI MCDONALD,
ALMA BANK,
                                        Defendants‐Appellees,


335 WASHINGTON AVENUE MIAMI BEACH, LLC,
347 WASHINGTON AVENUE MIAMI BEACH, LLC,
                                        Defendants,
                    and


GEROVA FINANCIAL GROUP, LTD.,
                                        Nominal Defendant.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

FOR PLAINTIFF‐APPELLANT:                                     DAVID B. GOROFF (Douglas E. Spelfogel and
                                                             Katherine R. Catanese, on the brief), Foley &
                                                             Lardner, LLP, New York, New York.

FOR DEFENDANTS‐APPELLEES:                                    DAVID K. FIVESON, Butler, Fitzgerald,
                                                             Fiveson & McCarthy, P.C., New York, New
                                                             York, for Defendants‐Appellees SFN Dekalb
                                                             Holdings, LLC and Judge Street Realty, LLC.

                                                             JONATHAN NELSON, Dorf & Nelson LLP,
                                                             New York, New York, for Defendant‐Appellee
                                                             Calhoun Commercial Construction LLC.

                                                             BRIAN J. GRIECO, McLaughlin & Stern, LLP,
                                                             Great Neck, New York, for Defendants‐Appellees
                                                             Paradigm Credit Corp., John R. Daniel, III, Yvette
                                                             Daniel, III, Stephen J. McDonald, and Vicki
                                                             McDonald.


                                                                 2
                                         BRUCE MINKOFF, Robinowitz Cohlan
                                         Dubow & Doherty LLP, White Plains, New
                                         York, for Defendant‐Appellee Saunders Capital
                                         LLC.

                                         CLIFFORD A. KATZ, Platzer, Swergold,
                                         Levine, Goldberg, Katz & Jaslow LLP, for
                                         Defendant‐Appellee Alma Bank.

                                         Thomas Alan Draghi and Daniel G. Lyons,
                                         Westerman Ball Ederer Miller Zucker &
                                         Sharfstein, LLP, Uniondale, New York, for
                                         Defendant‐Appellee CL‐RP Stonecrest LLC.

             Appeal from the United States District Court for the Southern District of

New York (Ramos, J.).

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

             Plaintiff‐appellant Stillwater Liquidating LLC (ʺStillwaterʺ) is a court‐

approved entity charged with pursuing recoveries on behalf of creditors of Stillwater

Asset Backed Offshore Fund Ltd. (the ʺDebtorʺ). Stillwater appeals from a March 30,

2018 judgment of the district court (Ramos, J.) affirming an order of the bankruptcy

court (Wiles, B.J.) dismissing claims relating to allegedly fraudulent prebankruptcy

transfers of assets and other claims relating to conspiracy, unjust enrichment, and

constructive trust. The bankruptcy court explained its reasoning in a 106‐page opinion

entered September 2, 2016. The district court explained its reasoning in a 27‐page




                                            3
opinion and order entered March 30, 2018. We assume the partiesʹ familiarity with the

underlying facts, procedural history, and issues on appeal.

              Review of an order of a district court issued in its capacity as an appellate

court is plenary. In re Manville Forest Prods. Corp., 896 F.2d 1384, 1388 (2d Cir. 1990).

The factual determinations and legal conclusions of the bankruptcy court are thus

reviewed independently by this Court. Id. The bankruptcy courtʹs findings of fact are

reviewed for clear error, and its conclusions of law are reviewed de novo. Id.

              After an independent review of the record and relevant case law, we

affirm for substantially the reasons articulated by the district court and the bankruptcy

court in their thorough and carefully reasoned decisions.

                                          *   *   *

              We have considered all of Stillwaterʹs arguments and conclude they are

without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                           FOR THE COURT:
                                           Catherine OʹHagan Wolfe, Clerk




                                              4